Citation Nr: 1121177	
Decision Date: 06/01/11    Archive Date: 06/09/11	

DOCKET NO.  10-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VARO in Atlanta, Georgia, that, in pertinent part, denied entitlement to service connection for PTSD.  In view of Clemons v. Peake, 23 Vet. App. 1 (2009), a case in which the United States Court of Appeals for Veterans Claims (Court) indicated that a claim for service connection for a mental disability might encompass claims for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of his claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains as part of the claim.  The Board has taken jurisdiction of the Veteran's claim in accordance with Clemons and finds that the question of the Veteran's entitlement to service connection for a psychiatric disability other than PTSD must be addressed further.  

The Veteran provided testimony on his own behalf before a traveling Veterans Law Judge at the Atlanta RO in October 2010.  A transcript of the hearing procedure is of record and has been reviewed.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The record reveals that no attempt has been made to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain information with regard to the activities of the Veteran's unit at the time when he was reportedly assigned to it in the Persian Gulf Theater of Operations in 1990 and 1991.  The available personnel records do not disclose the Veteran's record of assignments subsequent to June 1989.  The record does contain a copy of a recommendation for an award to the Veteran dated in September 1990 when he was assigned to A Company, 327th Signal Battalion (Airborne) APO New York 09657.  It was reported that he displayed a high degree of professionalism, initiative, and competence while installing cable and wire for Corps Main during Operation Desert Shield.  The Veteran's DD Form 214 reflects that his last duty assignment was with D Company of the 327th Signal Battalion.  

With regard to stressor verification regulation 38 C. F. R. § 3.304 (f) has recently been amended and reads as follows: 

If a stressor claimed by the Veteran is related to Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The RO needs to determine whether the Veteran's service comes under the purview of the amended regulation.

With regard to the Veteran's psychiatric status, he has been accorded several evaluations over the years and a number of different psychiatric diagnoses have been rendered, including PTSD, anxiety, and a depressive disorder.  However, he has not been accorded a VA rating examination for evaluation of his psychiatric status.  

In view of the foregoing, the Board believes that additional development is in order and the case is REMANDED for the following:  

1.  The service department should be contacted and asked to provide the Veteran's complete military personnel folder, particularly with emphasis on the Veteran's service in 1990 and 1991.  Any records obtained should be associated with the claims folder.  If there are no such records available, this should be documented.  

2.  Thereafter, VA should contact the JSRRC, Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA  22315, and request any information with regard to the activities of Companies A and D of the 327th Signal Battalion (Airborne) in 1990 and 1991.  Any available records with regard to the activities of this unit, to include command and chronology, should be obtained and associated with the claims folder.  If the search of available records results in negative results, the RO should notify the Veteran and his representative and afford them an opportunity for response.  

3.  Thereafter, if deemed advisable, based on any additional information obtained, the RO should arrange for the Veteran to be examined by a psychiatrist or a person knowledgeable in psychiatry for the purpose of evaluating the Veteran's psychiatric status and providing an opinion as to the etiology of any currently diagnosed psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should indicate in the examination report that such review has been performed.  The purpose of the examination is to determine the nature and etiology of any current psychiatric disability, to include PTSD and whether any current psychiatric pathology is causally or etiologically related to the Veteran's service, including any "fear of hostile military or terroristic activity."  If PTSD is diagnosed, it should be stated whether it is related to any in-service stressor or stressors.  If the etiology cannot be medically determined with resort to conjecture, this should be so stated by the examiner.  The examiner is asked to apply the standard of whether it is at least as likely as not (that is, to at least a more than 50 percent degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such causal or etiological relationship is unlikely (that is, less than a 50 percent probability) with the rationale for any conclusion set out in the report.  If any opinion and supporting rationale cannot be provided with invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the report and explain why this is so.  If he or she concludes there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's psychiatric pathology.   

4.  After all appropriate development has been accomplished; the RO should then review the record, including any newly acquired evidence, and readjudicate the issue on appeal.  The readjudication should include consideration of all the evidence of record and the application of all appropriate legal theories.  

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  This must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations pertinent to the issue on appeal.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and they should be notified that the consequences of failure to report for a VA examination without good cause or to provide additional information may result in denial of his claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



